ACCEPTED
                                                                        03-13-00790-CV
                                                                                6722412
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                  8/31/2015 12:11:26 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                   No. 03-13-00790-CV
                                                    FILED IN
                IN THE COURT OF APPEALS      3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
                                             8/31/2015 12:11:26 PM
           FOR THE THIRD DISTRICT OF     TEXAS
                                                 JEFFREY D. KYLE
                                                      Clerk
                        AT AUSTIN


   T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
       EXECUTORS OF THE ESTATE OF TED ANDERSON

                                    Appellants/Cross-Appellees,

                            v.

RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                    Appellees/Cross-Appellants.

APPELLEES/CROSS-APPELLANTS’ OPPOSITION TO MOTION TO
     WITHDRAW AND TO MOTION FOR CONTINUANCE

      Laurie Ratliff
      State Bar No. 00784817
      Frank N. Ikard, Jr.
      State Bar No. 10386000
      IKARD GOLDEN JONES P.C.
      400 W. 15th St., Suite 975
      Austin, Texas 78701
      Telephone: (512) 472-6695
      Telecopier: (512) 472-3669
      laurieratliff@igjlaw.com


     ATTORNEYS FOR APPELLEES/CROSS-APPELLANTS



                             1
                              NO. 03-13-00790-CV


                        IN THE COURT OF APPEALS

                  FOR THE THIRD DISTRICT OF TEXAS

                                  AT AUSTIN


      T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
          EXECUTORS OF THE ESTATE OF TED ANDERSON

                                                 Appellants/Cross-Appellees,

                                        v.

 RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
 JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                                 Appellees/Cross-Appellants.



  APPELLEES/CROSS-APPELLANTS’ OPPOSITION TO MOTION TO
       WITHDRAW AND TO MOTION FOR CONTINUANCE



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees/Cross-Appellants, Richard T. Archer, David B. Archer, Carol

Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer (the Archer

Family), respectfully file their Opposition to Motion to Withdraw and to Motion for

Continuance and request that the Court deny both motions.




                                        2
      Despite having 28-days notice of the September 2, 2015, oral argument,

Appellants waited until three business days before the setting to attempt to back out

of the case using an unsupported medical excuse. Ex. A. Moreover, Appellants

have had notice that the case would be submitted for oral argument since June 9,

2015, when the Court requested paper copies of the briefs. The court’s website on

that date indicated the case would be set for oral argument. Appellants’ eleventh-

hour attempt to delay the submission of this case should be denied.

      Appellants filed their opening brief on November 6, 2014. Appellees/Cross-

Appellants filed their combined brief, responding to Appellants’ issues and also

raising their issues on cross-appeal, on February 6, 2015.

      Appellants missed the deadline to file their reply brief, and Appellants

ultimately chose not to respond to Appellees/Cross-Appellants’ cross-appeal.

Appellants requested four extensions of time to file a cross-appellees’ brief. This

Court granted three of the requested extensions. Appellants, then failed to file their

cross-appellees’ brief within their requested deadline as set out in their fourth motion

for extension of time. The Court then submitted the case and dismissed the fourth

motion for extension of time as moot.

      The Motion to Withdraw is the sole basis for the Motion for Continuance of

oral argument. This court has discretion to deny a motion to withdraw and should

exercise that discretion for the following reasons. See TEX. R. APP. P. 6.5.



                                           3
      First, the Motion to Withdraw is untimely filed.        Appellants’ counsel’s

decision to wait until three business days before the oral argument to serve his

motion, with no supporting evidence or explanation for the late filing, is untimely as

a matter of law.

      Second, Appellants’ Motion to Withdraw is not verified, supported by

affidavit, or based on medical evidence. The sole basis for the Motion to Withdraw

is a medical condition. According to Appellants’ counsel, his “physical, mental, or

psychological condition material impairs movant’s fitness to represent Appellants”

citing Texas Rule of Professional Conduct 1.15(a)(2). A medical condition requires

medical proof to substantiate it, not simply a statement of the Rules of Professional

Conduct Standard. Appellants’ counsel’s unverified statement in a motion is not

proof and is beyond the bounds of Rule 10.2. See TEX. R. APP. P. 10.2.

      Further, this is not the first time Appellants’ counsel has raised a medical

condition as an excuse to receive additional time from this Court. Ex. B. Appellants’

counsel attached a doctor’s letter to his Fourth Motion for Extension of Time filed

in May 2015. Ex. B. Unlike Appellants’ earlier motion for extension of time,

however, Appellants’ counsel attaches no doctor letter or other evidence and makes

no argument that his condition has suddenly changed to support the last-minute

request to withdraw.




                                          4
      Thus, Appellants’ counsel has had four month’s notice of the purported

medical condition but choose to wait until the eve of oral argument after Appellees’

counsel has devoted significant to time preparing for argument.

      Third, the Motion to Withdraw is nothing more than a delay tactic as shown

by Appellants’ counsel’s continued representation in the trial court. The appeal is

not the only matter pending involving Appellants, Appellants’ counsel,

Appellees/Cross-Appellants, and Appellees/Cross-Appellants’ counsel.

      Because Appellants chose to not file bond to suspend enforcement of the Final

Judgment, Appellees/Cross-Appellants were forced to pursue a receivership to

protect their ability to collect the judgment if it is ultimately affirmed on appeal. The

receivership proceeding is an on-going and litigious matter that has had numerous

contested filings and hearings since December 2013. In fact, the district court

entered an order in the trial court case on August 26, 2015.

      Appellants’ counsel, however, has not filed a motion to withdraw in the

underlying trial court receivership matter. That Appellants’ counsel has not

withdrawn in the underlying and ongoing trial court receivership matter in this case,

shows that the Motion to Withdraw in the appeal is nothing more than delay tactic.

      Further, the Motion for Continuance is not the first time Appellants have tried

to delay the submission of this appeal. Appellant Mark Anderson placed his mother

(and half of the Estate) into bankruptcy in an effort to avoid collection efforts. This



                                           5
Court had the parties respond to the bankruptcy filing. Ex. C. The bankruptcy court

eventually dismissed the proceeding. Ex. D; 3rd Supp. CR843.

      Appellees should not be penalized—in the form of further delay of

submission—based on Appellants and Appellants’ counsel’s lack of planning and

failure to act in timely manner to withdraw months ago if a medical condition is truly

the reason for the now-sought delay.

      For these reasons, the Court should deny the fatally-flawed Motion to

Withdraw.

      Other reasons, however, further demand that the Motion for Continuance be

denied. First, as pointed out in Appellees/Cross-Appellants’ Brief, some portion of

every issue raised by Appellants was either waived in the trial court or waived on

appeal for failure to comply with TRAP 38.1(i) by citing no authority for some issues

and no cites to the more than 9,000 page record for some issues. See TEX. R. APP.

P. 38.1(i). New counsel cannot remedy the briefing waiver, and of course, cannot

resurrect previously waived error in the trial court. Further, the district court has

sanctioned Appellants, among other means, by cutting off their ability to pay

attorney’s fees from the Estate, including attorney’s fees in this appeal. Ex. E; 3rd

Supp. CR846. Thus, there is no reason to delay submission to hire new counsel.

      Second, in this case, further delay in submission of this case is prejudicial to

Appellees/Cross-Appellants. During the course of post-judgment hearings, the



                                          6
district court found that over $1 million was “unaccounted for in Defendant’s net

worth calculation” while the lawsuit was pending against Appellants. Ex. F; 1st

Supp. CR 283. Thus, further delay in the appeal subjects Appellees to further

collection issues in the event the judgment is ultimately affirmed.

      Accordingly, Appellees request that this Court submit the case for oral

argument as it is currently set on September 2, 2015. Alternatively, Appellees/Cross-

Appellants request that the Court submit the case on the briefs, without oral

argument, on September 2, 2015.

      For these reasons, Appellees/Cross-Appellants Richard T. Archer, David B.

Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer

respectfully request that this Court deny Appellants’ Motion to Withdraw and deny

Appellants’ Motion for Continuance of Oral Argument.                  Appellees/Cross-

Appellants further request that the Court maintain this appeal on the Court’s oral

submission docket on September 2, 2015.             Alternatively, Appellees/Cross-

Appellants request that the Court submit this appeal on the briefs without oral

argument on September 2, 2015. The Archer Family prays for such other and further

relief to which they may be entitled.




                                          7
Respectfully submitted,
IKARD GOLDEN JONES, P.C.

/s/ Laurie Ratliff
Laurie Ratliff
State Bar No. 00784817
Frank N. Ikard, Jr.
State Bar No. 10386000
400 West 15th Street, Suite 975
Austin, Texas 78701
Telephone: (512) 472-6695
Telecopier: (512) 472-3669
laurieratliff@igjlaw.com

ATTORNEYS FOR
APPELLANTS/CROSS-APPELLEES
RICHARD T. ARCHER, DAVID B. ARCHER,
CAROL ARCHER BUGG, JOHN V. ARCHER,
KAREN ARCHER BALL AND SHERRI ARCHER




  8
                                 CERTIFICATE OF SERVICE

      I hereby certify that on the date listed below a copy of Appellants/Cross-
Appellees’ Response in Opposition to Motion to Withdraw and Motion for
Continuance was served on the counsel of record listed below via electronic delivery
in accordance with the Texas Rules of Appellate Procedure on this 31st day of
August 2015:

Via e-service file and email
Mr. Gerald D. McFarlen
LAW OFFICE OF GERALD D. MCFARLEN, PC
28 Fabra Oaks Road
Boerne, Texas 78006

Attorneys for Appellants/Cross-Appellees
T. Mark Anderson and Christine Anderson


                                                   /s/ Laurie Ratliff
                                                   Laurie Ratliff




t:\archer 3 2007 tortious interference\appeal\motions\response in opposition to motion to withdraw and motion to
postpone argument.docx




                                                       9
Exhibit A
                                                                                                 FILE COPY




                                        COURT OF APPEALS
                                              THIRD DISTRICT OF TEXAS
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            August 4, 2015

Mr. Gerald D. McFarlen                                     Ms. Laurie Ratliff
The Law Office of Gerald D. McFarlen, PC                   Ikard Golden Jones, P.C.
28 Fabra Oaks Road                                         400 West 15th Street, Suite 975
Boerne, TX 78006-2831                                      Austin, TX 78701
* DELIVERED VIA E-MAIL *                                   * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:      03-13-00790-CV
         Trial Court Case Number:      D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

        You are hereby notified that the above cause has this day been set for submission and oral
argument on September 2, 2015 at 9:00 AM, before Chief Justice Rose, Justices Pemberton and
Field. Argument is limited to 20 minutes for appellants and for appellees. Appellants’ time
may be divided and a portion used in rebuttal.
        In past cross-appeals, the standard time allotment has been: 10 minutes for appellants'
opening; 15 minutes for appellees/cross-appellants’ response and issues on cross-appeal; 10 minutes
for appellants'/cross-appellees' rebuttal and response; and 5 minutes for cross-appellants’ rebuttal.
        Upon receipt of this letter, please notify the Clerk, in writing, of your intention to argue this
case before the Court. Counsel should include any alternative agreement on the division of time, if
any. In the event that parties previously requesting oral argument should decide to waive argument,
this should be communicated to the Clerk well in advance of the setting date. All attorneys in civil
and criminal cases are required to file all documents (except a document submitted under seal or
subject to a motion to seal) with the Court through the eFileTexas.gov electronic filing system.
        The Court expects counsel to appear at the stated time, prepared to argue without undue
repetition of or reading from the brief, and to respond to questions from the bench.
                                   FILE COPY




Very truly yours,

JEFFREY D. KYLE, CLERK

BY:   E. Talerico
      Liz Talerico, Deputy Clerk
Exhibit B
                                                                                                 ACCEPTED
                                                                                             03-13-00790-CV
                                                                                                     5216415
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         5/8/2015 3:30:06 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-13-00790 CV


~~ ~~J~:!e:~~~he estate of
                                               §             IN THE THIRD
                                                                      FILED IN
                                               §                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
Ted 4derson, and                               §                    5/8/2015 3:30:06 PM
Christine Anderson,                            §                      JEFFREY D. KYLE
as co-Jxecutor of the estate of                §                            Clerk
Ted Anderson, Appellants                       §
                                               §
v.                                             §             COURT OF APPEALS
                                               §
Richa~d T. Archer, David                       §
B. Archer, Carol Archer                        §
Bugg, John V. Archer,                          §
Karen Archer Ball, and                         §
Sherri Archer, Appellees                       §             AUSTIN, TEXAS

     CROSS-APPELLEES' FOURTH MOTIO                  TO EXTEND TIME TO FILE
                            BRIEF

       Cross-Appellees ask the Court to extend      e time to file their brief.



     1. Cross-Appellees are T. Mark Anderson, s co-executor of the estate of Ted
     I
Ander on, and Christine Anderson, as co executor of the estate of Ted

Ander on. Cross Appellants are Richard T. Archer, David R. Archer, Carol

Archr Bugg, John V. Archer, Karen Archer all, and Sherri Archer.


     2. ~ere is no specific deadline to file this   otion to extend time. See Tex. R.

App. P. 38.6(d).


                               B. Ar ument & A thorities


     3. The Court has the authority under Te as Rule of Appellate Procedure
38.6(d) to extend the time to file a brief.
         I

     4. cLss-Appellees brief is due on May 8, 2 15.
  5. I C~oss-Appellees
                    request an extension to de their brief, extending the time
until May 22, 2015.

  7. c l oss-Appellees need additional time to file their brief for the following
reasods:
         I
     Peri°nal and family medical problems hav interfered with counsel's ability

to   co~plete   the brief. Attached as exhibit A i a letter from counsel's physician.

Coun, el has made arrangements for assistanc with his solo practice because of

these ralth problems.


     8. No further extensions will be requested.


                               C. Certificate of C nference


  9. Prior to filing this motion, counsel for ross-Appellees contacted counsel
      I
for Gross-Appellants to discuss this mat er, and Appellees oppose this
        1.
extens10n.




     10. For the above reasons, Cross-appell es ask the Court to grant an

extension of time to file their brief until May 2, 2015.
                                              TH LAW OFFICE OF
                                              GE LD D. MCFARLEN, PC
                                              28 abra Oaks Road
                                              Bo me, TX 78006
                                              Ph ne: (830) 331-8554
                                              Fa : (210) 568-4305
                                              E ail: gmcfarlen@mcfarlenlaw.com


                                              B     /s/ Gerald D. McFarlen
                                                     GERALD D. McFARLEN
                                                     State Bar No. 13604500

                                                                    FOR       CROSS




                                    Verificatio

        CDn the 8th day of May, personally ap eared Gerald D. Mcfarlen, who,

being   ~st duly sworn, upon his oath stated he is the attorney for Cross-appellees,
        I
that he [is familiar with the facts stated in the a ove motion, and they are within his

knowleldge and true and correct.




         I
        fubscribed and sworn to before me this 4th day of September, 2014.

        I
                         CERTIFICATE OF


       I tlo hereby certify that on the 8th day of ay, 2015, a true and correct copy
of the f~regoing motion was furnished to all co nsel of record in accordance with
the Tex1s Rules of Civil Procedure.


      Lrurie Ratliff
      Il}ard, Golden, Jones, P.C.
      40I 0 West 15th Street, Suite 975
      ~ustin, Texas 78701
      .AJ.TTORNEYS FOR APPELLEESICRO S APPELLANTS



                                       Isl Geral D. McFarlen
                                       GERAL     D. McFARLEN
                        Christopher B. Ticknor, MD

                       1202 E. Sonterra Blvd, Suite 202
                           San Antonio, Texas 78258
                     Ph: 210.692.7775 fax: 210.615.6966



Re: Gerald D. McFarlen                                            May 8, 2015


To Whom This May Concern:

Mr. Gerald McFarlen is a patient under my medical care. His medical conditions have
recently made necessary diagnostic medical tests and changes in medications.

I would respectfully request that he be accommodated in having additional time to meet
deadlines in his practice of law as his conditions, required medical treatment and care
necessitate some degree of interference with his usual activities and time schedule.

If you have questions, please do not hesitate to contact me. Thank you for your
consideration.


Sincerely,

       Signed electronically.


Christopher B. Ticknor, M.D.
Exhibit C
                                                                                                FILE COPY




                                        COURT OF APPEALS
                                             THIRD DISTRICT OF TEXAS
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.3rdcoa.courts.state.tx.us
                                                           (512) 463-1733



J. WOODFIN JONES, CHIEF JUSTICE                                                   JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
JEFF L. ROSE, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
                                            March 18, 2014

Mr. Gerald D. McFarlen                                    Ms. Laurie Ratliff
1001 S Main St Ste 2                                      Ikard Golden Jones, P.C.
Boerne, TX 78006-2831                                     400 West 15th Street, Suite 975
* DELIVERED VIA E-MAIL *                                  Austin, TX 78701
                                                          * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:      03-13-00790-CV
         Trial Court Case Number:      D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David B. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees, Douglass Hearne, T Mark
          Anderson, individually and as Co-Executor of the Estate of Ted Anderson, Christine
          Anderson,

Dear Counsel:

         This Court received the attached suggestion of bankruptcy on February 21, 2014. The Court
requests that the parties file a response as to how this suggestion of bankruptcy affects the appeal, if
at all. Please file your response with the Clerk of this Court on or before March 28, 2014.



                                                       Very truly yours,

                                                       JEFFREY D. KYLE, CLERK

                                                       BY:   E. Talerico
                                                             Liz Talerico, Deputy Clerk
Exhibit D
                                                                         7/11/2014 3:40:23 PM
                                                                               Amalia Rodriguez-Mendoza
                                                                                             District Clerk
                                                                                             Travis County
                                 CAUSE NO. D-1-GN-07-002328                               D-1-GN-07-002328


RICHARDT. ARCHER, DAVID R.              §                         IN DISTRICT COURT
ARCHER, CAROL ARCHER BUGG,              §
JOHN V. ARCHER, KAREN ARCHER            §
BALL, AND SHERRI ARCHER, Plaintiffs     §
                                        §                      345th JUDICIAL DISTRICT
v.                                      §
                                        §
DOUGLASS HEARNE, T. MARK                §
ANDERSON, Individually and as co-       §
Executor of the estate of Ted Anderson, §
CHRISTINE ANDERSON, as co-              §
Executor of the estate of Ted Anderson, §
And RICHARD LESHIN, Defendants          §                      TRAVIS COUNTY, TEXAS

            NOTICE OF FILING OF BANKRUPTCY COURT DISMISSAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Please be advised that on July 7, 2014, the United States Bankruptcy Court for the
Southern District of Texas Corpus Christi Division signed its Order Dismissing
Bankruptcy Case in In re Peggy M Anderson, debtor, Case No. 14-20054. The Order is
attached to this Notice.

                                                 IKARD GOLDEN JONES,    P.C.
                                                 Frank N. Ikard, Jr.
                                                 State Bar No. 10386000
                                                 Laurie Ratliff
                                                 State Bar No. 00784817
                                                 Lauren K. Davis
                                                 State Bar No. 24059657
                                                 400 West 15th Street, Suite 975
                                                 Austin, Texas 7870 I
                                                 (512) 472-6695
                                                 (512) 472-3669 facsimile
                                                 LaurieRatliff@igjlaw.com

                                                 /s/ Laurie Ratli([
                                                 Laurie Ratliff
                                                 ATTORNEYS FOR PLAINTIFFS




Notice of Filing of Bankruptcy Court Dismissal - page 1
                                                                                                     843
                                    CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with Rule 21 a of the Texas Rules of Civil
Procedure, a true and correct copy of the above and foregoing instrument has been
forwarded to the following counsel of record and interested parties, as indicated below,
on the 11th day of July, 2014.

Via email
Mr. Gerald D. Mcfarlen
Law Office of Gerald D. Mcfarlen, PC
P. 0. Box 1469
1001 South Main #2
Boerne, Texas 78006

Attorneys for Defendants T. Mark Anderson
and Christine Anderson


                                                     /s/ Laurie Ratliff
                                                     Laurie Ratliff




T:\ARCHER 3 2007 TORTIOUS INTERFERENCE\ANDERSON COLLECTIONS\Notice ofFiling of Bankruptcy Court Dismissal.doc




Notice of Filing of Bankruptcy Court Dismissal - page 2
                                                                                                                844
        Case 14-20054 Document 80 Filed in TXSB on 07/07/14 Page 1of1




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION                                          ENTERED
                                                                                               07/07/2014
INRE:                                            §
PEGGY M. ANDERSON                                §       CASE NO: 14-20054
      Debtor(s)                                  §
                                                 §       CHAPTER 11

                       ORDER DISMISSING BANKRUPTCY CASE

       Pursuant to the Court's ruling at the status hearing held in this case on June 16, 2014, the

Court finds that the case should be dismissed.

       It is therefore ORDERED that Case No 14-20054 is hereby DISMISSED.




       SIGNED 07/07/2014.




                                                      United States Bankruptcy Judge




1 II



                                                                                                       845
Exhibit E
Notice sent:    final   Interlocutory   None
                                                 DC             BK14203 PG793


     code: CVD / CLS - - : ; " ' - - - - -
Redact

                                           AUSE NO. D-1-GN-07-002328

   RICHARDT. ARCHER, DAVID R.                               §                   IN DISTRICT COURT
   ARCHER, CAROL ARCHER BUGG,                               §
   JOHN V. ARCHER, KAREN ARCHER                             §
   BALL, AND SHERRI ARCHER, Plaintiffs                      §
                                                            §             345th JUDICIAL DISTRICT
   v.                                                       §
                                                            §
   DOUGLASS HEARNE, T. MARK                                 §
   ANDERSON, Individually and as co-                        §
   Executor of the estate of Ted Anderson,                  §
   CHRISTINE ANDERSON, as co-                               §
   Executor of the estate of Ted Anderson,                  §
   And RICHARD LESHIN, Defendants                           §             TRAVIS COUNTY, TEXAS

         ORDER GRANTING IN PART PLAINTIFFS' MOTION FOR SANCTIONS

               On the 20th day of June 2014, came on for hearing, Plaintiffs' Motion for Sanctions

   Against Mark Anderson.                      Having considered the motion, response, evidence, and

   arguments of counsel, the Court is of the opinion that the motion for sanctions should be

   GRANTED in part and remain pending in part.

               The Court finds that Mark Anderson violated this Court's December 20, 2013 Order

   Granting Plaintiffs' First Amended Motion to Enjoin Dissipation of Assets to Avoid

   Satisfaction of the Judgment ("No Dissipation Order") by disbursing a $75,000 attorney's

   fees retainer from the Ted M. Anderson Estate.

               The Court finds that the conduct described above significantly interferes with this

   Court's core function of enforcing its judgments by preserving the assets of the Ted M.

   Anderson Estate pending appeal.

               Under this Court's inherent authority, the Court has considered lesser sanctions and

   finds that any lesser sanction than those awarded below would not promote compliance



                                                                                                       846
                                 DC            BK14203 PG794




with this Court's future orders and would not protect this Court's ability to enforce its

judgment by preserving the assets of the Ted M. Anderson Estate pending appeal.

       IT IS THEREFORE ORDERED that as of June 20, 2014, Defendants are enjoined

from paying, from causing to be paid, or from allowing to be paid, any further attorney's

fees or litigation expenses from the Estate of Ted Anderson or from Peggy Anderson's

community assets or from any entity in which the estate or Peggy Anderson have an interest

that are charged or incurred in this case, in any appeal of the Final Judgment in this case,

or any other legal proceeding related to this case, including but not limited to the

bankruptcy proceeding styled, In re Peggy M Anderson, Debtor, Case No. 14-20054

Chapter 11, in the United States Bankruptcy Court Southern District of Texas, Corpus

Christi Division.

       IT IS FURTHER ORDERED that Plaintiffs' Motion for Sanctions Against Mark

Anderson remains pending until further Order of this Court; this Court reserves imposing

further sanctions.
                           }        'J~ lVI_ ®
              Signed this __ day of..luile".2014.




                                                                                               847
Exhibit F
~otice ,;1:n~.    t" "I    ,r;·~e:'.:>cutory   None
                                                           DC     BK14003 PG152



   Dis~arties:- --- ..         ----~--                                                       Filed in The District Court
   Disp code: CVG / · f;!..S        /                                                         of Travis County, Texas
   Redact   rr=.-1--            /                                                           ES DEC 20 2013
   Judge__IM~--- Clerk.~f'f----                       CAUSE NO. D-1-GN-07-002328
                                                                                                      ?£)b_               ~',.;)
                                                                                              ~.\-----·
                                                                                                •¥·--     - •,
                                                                                                            ~·      , ... ~!.

                                                                                         DIST>RIGT·'GOUR~;-,,.o::", '·' '~'"
                                                                                                                       1
            RICHARD T. ARCHER, DAVID R.                           §                 IN
            ARCHER, CAROL ARCHER BUGG,                            §
            JOHN V. ARCHER, KAREN ARCHER                          §
            BALL, AND SHERRI ARCHER, Plaintiffs                   §
                                                                  §               345th JUDICIAL DISTRICT
            v.                                                    §
                                                                  §
            DOUGLASS HEARNE, T. MARK                              §
            ANDERSON, Individually and as co-                     §
            Executor of the estate of Ted Anderson,               §
            CHRISTINE ANDERSON, as co-                            §
            Executor of the estate of Ted Anderson,               §
            And RICHARD LESHIN, Defendants                        §               TRAVIS COUNTY, TEXAS

                   ORDER DENYING DEFENDANTS' MOTION TO FIX AMOUNT OF
                   SECURITY AND ORDER SUSTAINING PLAINTIFFS' CONTEST TO
                            DEFENDANTS' NET WORTH AFFIDAVIT

                     On the 12th day of December 2013, came on for hearing, Defendants, T. Mark

            Anderson, as Co-Executor of Estate of Ted Anderson, and Christine Anderson, as Co-

            Executor of the Estate of Ted. M Anderson's Motion to Fix Amount of Security and

            Plaintiffs' First Amended Response to Defendants' Motion to Fix Amount of Security and

            Contest of Judgment Debtor's Net Worth Affidavit.                      Having considered the motion,

            response, evidence, and arguments of counsel, the Court is of the opinion that the motion

            to fix bond should in all things be DENIED and Plaintiffs' contest to Defendants' net

            worth affidavit SUSTAINED.

                     IT IS THEREFORE, ORDERED that Defendants, T. Mark Anderson, as Co-

            Executor of Estate of Ted Anderson, and Christine Anderson, as Co-Executor of the

            Estate of Ted. M Anderson's Motion to Fix Amount ofSecurity is DENIED.




                                                                                  283
                                          DC         BK14003 PG153

•'




             IT IS FURTHER ORDERED that Plaintiffs' Contest of Judgment Debtor's Net

     Worth Affidavit is SUSTAINED.

             IT IS FURTHER ORDERED that the assets subject to the claims against Ted M.

     Anderson and his estate include both halves of the joint community estate and Ted's

     special community property, all herein after referred to as the "Estate of Ted M.

     Anderson."

             In support of this Court, the Court finds the following:

             Ted M. Anderson and Peggy Anderson were married at the time of Ted's death.

             Plaintiffs' calculation using Defendants' federal estate and income tax returns'

     assets, values, and income, and deducting the allowable expenses, establishes the net

     worth of the Estate of Ted M. Anderson.

             Plaintiffs' calculation revealed $1,078,908 in estate assets that were unaccounted

     for in Defendant's net worth affidavit.

             Defendants' net worth affidavit is not credible and fails to accurately set out the

     assets in the Estate of Ted M. Anderson.

             De!£ndants failod te eJ                                 DC       BK14003 PG154




      IT IS THEREFORE ORDERED that Defendants must file a bond in the amount of

$2,030,764 no later than December 20, 2012.

             Signed this J,f)_ day of December 2013.




                                                          285